OPINION — AG — ** THE AGREEMENTS BY THE BOARD OF COUNTY COMMISSIONERS UNDER 4 O.S.H. 331 THRU 4 O.S.H. 335 SHOULD NOW BE BETWEEN SAID BOARD AND THE FISH AND WILDLIFE SERVICE OF THE UNITED STATES DEPARTMENT OF INTERIOR. IN THE VIEW OF ABOVE, IT IS THE OPINION AG THAT THE BOARD OF COUNTY COMMISSIONERS MAY EMPLOY AND PAY FROM COUNTY FUNDS A WOLF HUNTER UNDER THE PROVISIONS OF 4 O.S.H. 333, IF AND ONLY IF; (1) A PROPER PETITION HAS BEEN PRESENTED AS REQUIRED BY 4 O.S.H. 331 ; AND (2)A DEFINITE COOPERATIVE AGREEMENT HAS BEEN ENTERED INTO BETWEEN THE BOARD OF COUNTY COMMISSIONERS AND THE FISH AND WILDLIFE SERVICES OF THE DEPARTMENT OF INTERIOR, AS THE SUCCESSOR OF THE BUREAU OF BIOLOGICAL SURVEY, AS PRESCRIBED  BY 4 O.S.H. 332 ; AND (3) THE EXPENDITURE THEREFORE DOES NOT EXCEED THE LIMITS SET OUT IN 4 O.S.H. 335, ATTENTION IS INVITED TO 4 O.S.H. 21, 4 O.S.H. 22, 4 O.S.H. 23, 4 O.S.H. 24, 4 O.S.H. 25, WHICH AUTHORIZES AND PRESCRIBES A PROCEDURE UNDER WHICH THE BOARD OF COUNTY COMMISSIONERS MAY PAY A BOUNTY, NOT EXCEEDING $5.00 FOR EACH GRAY WOLF OR COYOTE KILLED WITHIN THE LIMITS OF THE COUNTY. CITE: 4 O.S.H. 331 (RICHARD HUFF)